Citation Nr: 0417290	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  02-16 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas



THE ISSUE

Entitlement to service connection for asbestosis as a result 
of exposure to asbestos.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The veteran had active service from June 1961 to June 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 RO rating decision which denied 
entitlement to service connection for asbestosis as a result 
of exposure to asbestos. 


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the VCAA 
(Veterans Claims Assistance Act of 2000), which redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West 2002).  Under VCAA, VA must notify the claimant of 
information and lay or medical evidence needed to 
substantiate the claim, what portion of that information and 
evidence is his responsibility and what is VA's 
responsibility, and of VA's inability to obtain certain 
evidence.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Since the enactment of the VCAA, the RO has not notified the 
veteran of what information and evidence is necessary to 
substantiate this claim and which portion of any such 
information or evidence is to be provided by him and which 
portion must be provided by VA.  The Board notes that the 
veteran was notified of the VCAA with regard to another 
issue, but not with regard to his claim for service 
connection for asbestosis.  This should be done.  The RO 
should also discuss the VCAA in a supplemental statement of 
the case.  

The veteran contends that he has asbestosis, interstitial 
fibrosis, and pulmonary obstructive disease as a result of 
exposure to asbestos during his service in the Navy.  He 
reports that he was exposed to asbestos during his entire 
period of service in the Navy because he worked as a 
machinist mate in the engine room, while serving onboard the 
USS Blue and the USS Piedmont.  Service personnel records 
confirm he served onboard the USS Blue and the USS Piedmont 
and that he was a machinist mate.  The Navy Medical Liaison's 
Office indicated that there was no way of determining to what 
extent the veteran was exposed to asbestos during his Naval 
service, and indicated that the probability of the veteran's 
exposure to asbestos was "probable".  The Liaison's Office 
further noted that a positive statement as to whether the 
veteran was or was not exposed could not be made.  It appears 
from the RO's findings in the statement of the case that, 
giving the veteran the benefit of the doubt, there is 
evidence of asbestos exposure in service.  

The veteran has submitted reports from private medical 
doctors showing that he has asbestos-related interstitial 
fibrosis caused by pulmonary asbestosis and asbestos-related 
pleural disease with pleural calcification.  In a December 
2001 report, Dr. Schonfeld noted by way of history that the 
veteran reported significant exposure to asbestos in the 
military while working on asbestos-covered pipes and boilers.  
It was also noted that between the ages of 14 and 18 and 
again in 1966 the veteran reportedly worked in various 
service stations changing asbestos-containing brake shoes and 
clutches.  Also, between 1955 and 1961 the veteran worked at 
his father's construction company with asbestos-containing 
building materials and asbestos roofing materials, and 
performed home demolition which involves exposure to various 
asbestos building materials.  Dr. Schonfeld opined that given 
the veteran's history of significant exposure to asbestos in 
the workplace associated with an appropriate latency, and 
given the roentgenographic and pulmonary function findings 
described above, within a reasonable degree of medical 
certainty that the veteran had interstitial fibrosis caused 
by bilateral pulmonary asbestosis as well as bilateral 
asbestos-related pleural disease with pleural calcification.  

Thus, the record contains evidence that the veteran was 
exposed to asbestos in service and that he has asbestos-
related diseases; however, it is unclear whether the 
veteran's asbestos-related diseases may be related to 
inservice exposure as opposed to exposure either prior to or 
subsequent to service.  On remand, the RO should obtain 
complete records for the veteran from the two private doctors 
cited above (Dr. Schonfeld and Dr. Breyer), as well as any 
other unobtained treatment records for the veteran.   Once 
these additional records have been obtained, the veteran 
should undergo a VA examination in order to provide a medical 
opinion on the probable etiology of his interstitial 
fibrosis, pulmonary asbestosis, and pleural disease with 
pleural calcification.  The appellant is hereby notified that 
it is the appellant's responsibility to report for the 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2003).  

Accordingly, the Board remands this case for the following: 

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.  See also 38 
C.F.R. § 3.159 (2003).  Such notice 
should specifically apprise him of the 
evidence and information necessary to 
substantiate his claim for service 
connection and inform him whether he or 
VA bears the burden of producing or 
obtaining that evidence or information.  
The notice should also specifically 
request that he provide VA with any 
evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2.  The RO should ask the veteran to 
submit the names and addresses of all 
health care providers, VA or private, who 
have treated him for interstitial 
fibrosis, bilateral pulmonary asbestosis; 
and pleural disease with pleural 
calcification since his discharge from 
service.  The RO should request copies of 
any previously unobtained medical records 
for association with the claims folder.  
This should specifically include complete 
treatment records from Dr. Schonfeld and 
Dr. Breyer. 

3.  Thereafter, the veteran should be 
afforded a VA examination to ascertain 
the nature and probable etiology of any 
current respiratory disorder(s).  To the 
extent feasible, this VA examination 
should be scheduled at the Little Rock 
VAMC, per the veteran's request.  The 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should take a 
complete history of the veteran's 
asbestos exposure prior to, during, and 
subsequent to service.  For each 
diagnosis, the examiner should indicate 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the diagnosis related to exposure to 
asbestos in service as opposed to 
exposure to asbestos before or after 
service.  The complete rationale for any 
opinion(s) expressed should be provided.

4.  The RO should then review the 
evidence of record and adjudicate the 
claim.  If the decision remains adverse 
to the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case, containing notice 
of all relevant actions taken on the 
claim including the applicable legal 
authority (including the VCAA), and 
afforded a reasonable period of time 
within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



